a Memorandum. — In the winter vacation, to wit: on the 19th day of January, 1841, the Honorable Richard H. Bayard having been elected to the Senate of the United States, resigned his office of chief justice of this State; and the Honorable James Booth, of New Castle, was appointed in his place on the 12th of March, 1841, and took his seat at the commencement of this term.
CERTIORARI.
In this case the court at the last term allowed the defendant, on affidavit filed, to alledge as an error in fact against the record, that he had not appeared as therein stated. A commission issued to take depositions, on the opening of which the affidavit was not sustained and the

                                              Judgment was affirmed.